Citation Nr: 1013338	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of 
shrapnel wounds.

3.  Entitlement to service connection for arthritis of the 
back, hands, and knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1947 to December 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that in his March 2008 substantive appeal, 
the Veteran requested a hearing before a Veterans Law Judge.  
However in May 2008 the Veteran, through his representative, 
withdrew that hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2006 claim, the Veteran indicated that he was 
not in receipt of benefits from the Social Security 
Administration (SSA).  However, in a May 2006 letter to the 
Veteran, the RO indicated that it had information from SSA 
that he was receiving benefits and asked for his most recent 
award letter.  An electronic inquiry printout also apparently 
shows that the Veteran was in receipt of payments from SSA.  
The basis for the Veteran's receipt of SSA benefits is 
unclear.  Records held by SSA may relate to the instant 
appeal.  As such, remand for SSA records is warranted.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
on remand, the RO/AMC must contact SSA and obtain the 
Veteran's complete SSA records, including any administrative 
decision(s) on his application for SSA benefits and all 
underlying medical records.

In light of the above discussion, the case is REMANDED for 
the following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy 
of the Veteran's complete SSA benefits 
file, including any administrative 
decision(s) on the Veteran's application 
for SSA disability benefits and all of 
the underlying medical records.  A copy 
of any response(s) from SSA, to include a 
negative reply, should be included in the 
claims file.  All records provided by SSA 
also should be included in the claims 
file.

2.  Thereafter, readjudicate the claims 
on appeal.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



